Citation Nr: 1624350	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected major depressive disorder.  


REPRESENTATION

The Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to July 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

On February 25, 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's obstructive sleep apnea is the result of, or proximately due to, his service-connected major depressive disorder.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea, as secondary to major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Given the full grant of the benefit sought in this decision, a discussion of VA's duty to notify and assist is not necessary at this time.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

In the instant matter, the Veteran has a diagnosis of obstructive sleep apnea.  He is also service connected for major depressive disorder.  The Veteran argues his depressive disorder caused his obstructive sleep apnea.  

In support of his claim, the Veteran has submitted various studies, including a study by the National Institute of Health (NIH) which shows some evidence of correlation between sleep disordered breathing and depression.  He has also submitted an opinion from a private physician which states that, after reviewing the Veteran's military and civilian psychiatric records and sleep studies, it is as likely as not that the Veteran's major depressive disorder is causally related to his obstructive sleep apnea.  That opinion is supported by citation to the NIH study, as well as a second study conducted at Stanford University between 1994 and 1999.  

In July 2014 the Veteran was afforded a VA examination in connection with his claim which opined against a medical nexus between his sleep apnea and depression.  However, the Board notes that this examination report is inadequate as it stated that there is no clear evidence in the medical literature showing major depression causes sleep apnea.  However, it does not address the studies provided by the Veteran or cited by the private physician, let alone provide a reason for rejecting those medical studies.  Therefore, the Board finds this opinion to have no probative value.  


Thus, the only probative medical opinion of record weighs in favor of the Veteran's claim.  Consequently, the Board finds that the evidence is at the very least in relative equipoise as to whether the Veteran's sleep apnea is the result of or proximately due to his service-connected major depressive disorder.  Therefore, affording benefit of the doubt in favor of the Veteran, the Board finds that service connection is warranted for obstructive sleep apnea as secondary to major depressive disorder.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


ORDER

Service connection for obstructive sleep apnea is granted, as secondary to service-connected major depressive disorder.  





____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


